EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. D. Britton on 01/05/2022.

Claim 19 and 20 depend on claim 15.

Allowable Subject Matter
Claims 1, 3, 5-6, 8-16, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.

For independent claim 1:
The claimed invention is a temperature regulation device comprising: a housing, an induction coil, a support comprising a connector, the support is movable between an extended position and a retracted position, the housing further comprises a recess extending partway from the bottom surface toward the top surface; the recess is configured to at least partially receive the connector of the support; the connector is configured to move between the extended position and the retracted position of the support; the support further comprises a support surface positioned on an opposite end of the support from the connector; and the support surface contacts the inner well surface when the support is in the extended position.
The closest prior art would be Dobert et al (US 2012/0237647). Dobert teaches a housing, an induction coil, a support comprising a connector, the support is movable between an extended position and a retracted position, the housing further comprises a recess extending partway from the bottom surface toward the top surface; the recess is configured to at least partially receive the connector of the support. However, Dobert does not teach an induction coil, the connector is configured to move between the extended position and the retracted position of the support; the support further comprises a support surface positioned on an opposite end of the support from the connector; and the support surface contacts the inner well surface when the support is in the extended position.
The second closest prior art would be Metz et al (US 2014/0339220). Metz teaches an induction coil. However, Metz does not teach the connector is configured to move between the extended position and the retracted position of the support; the support further comprises a support surface positioned on an opposite end of the support from the connector; and the support surface contacts the inner well surface when the support is in the extended position.

For independent claim 15:
The claimed invention is a temperature regulation device comprising: a pod comprising an induction coil; a well comprising a side wall and a bottom wall, the well configured to receive the pod, wherein the pod is adjustable in position relative to the bottom wall of the well ; and an electronics housing fixed in a position relative to the bottom wall of the well such that the pod is adjustable in position relative to the electronics housing, wherein the electronics housing is configured to house main electronic components for the induction coil of the pod, further comprising: a support coupled to the pod, the support comprising a connector having a connector axis, an outer surface, and an inner surface; wherein the support is movable between an extended position and a retracted position such that the pod is positioned in a first position relative to the bottom wall of the well when the support is in the extended position and the pod is positioned in a second position relative to the bottom wall of the well when the support is in the retracted position, wherein the support further comprises: a support surface positioned on an opposite end of the support from the connector; wherein the support surface contacts an inner well surface when the support is in the extended position.
The closest prior art would be Metz et al (US 2014/0339220). Metz teaches a pod having an induction coil and a well. Metz does not teach an electronics housing fixed in a position relative to the bottom wall of the well such that the pod is adjustable in position relative to the electronics housing, wherein the electronics housing is configured to house main electronic components for the induction coil of the pod, further comprising: a support coupled to the pod, the support comprising a connector having a connector axis, an outer surface, and an inner surface; wherein the support is movable between an extended position and a retracted position such that the pod is positioned in a first position relative to the bottom wall of the well when the support is in the extended position and the pod is positioned in a second position relative to the bottom wall of the well when the support is in the retracted position, wherein the support further comprises: a support surface positioned on an opposite end of the support from the connector; wherein the support surface contacts an inner well surface when the support is in the extended position.
The second closest prior art would be Hennessy et al (US 5,758,572). Hennessy teaches an electronics housing fixed in a position relative to the bottom wall of the well such that the pod is adjustable in position relative to the electronics housing, wherein the electronics housing is configured to house main electronic components for the induction coil of the pod. However, Hennessy does not teach further comprising: a support coupled to the pod, the support comprising a connector having a connector axis, an outer surface, and an inner surface; wherein the support is movable between an extended position and a retracted position such that the pod is positioned in a first position relative to the bottom wall of the well when the support is in the extended position and the pod is positioned in a second position relative to the bottom wall of the well when the support is in the retracted position, wherein the support further comprises: a support surface positioned on an opposite end of the support from the connector; wherein the support surface contacts an inner well surface when the support is in the extended position.

For independent claim 21:
The claimed invention is a method of arranging a temperature regulation device in a food service well to accommodate different sizes of food service pans, the method comprising: providing the temperature regulation device comprising an induction coil and rotatable supports; rotating the supports of the temperature regulation device to an extended position and positioning the temperature regulation device in the food service well; supporting, by the supports of the temperature regulation device in the extended position, the temperature regulation device at a first height in the food service well; rotating the supports of the temperature regulation device to a retracted position and positioning the temperature regulation device in the food service well; and supporting, by the supports of the temperature regulation device in the retracted position, the induction coil at a second height in the food service well, the first height, different than the second height.
The closest prior art would be Dobert et al (US 2012/0237647). Dobert teaches the structural limitations needed to perform the method except for the induction coil and the supports.
The second closest prior art would be Metz et al (US 2014/0339220). Metz teaches an induction coil. However, Metz does not teach the structural limitations of the support necessary to perform the claimed method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761